                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-01246 PA (PJWx)                                         Date    February 11, 2020
 Title            Ann Brecker, et al. v. Smith & Nephew, Inc.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                 T. Jackson                                Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                              None                                               None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendant Smith & Nephew, Inc.
(“Defendant”). (Dkt. No. 1.) The Notice alleges that the Court possesses diversity jurisdiction over this
action pursuant to 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

         To establish citizenship for diversity purposes, a natural person must be a citizen of the United
States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090
(9th Cir. 1983). Persons are domiciled in the place they reside with the intent to remain or to which they
intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Here, the
Notice of Removal states “Plaintiffs are domiciled and residents of the State of California,” and “[t]hus,
for diversity purposes, Plaintiffs are citizens of California.” (Dkt No. 1 ¶ 7.) In support of this
statement, Defendant cites to Paragraph 1 of Plaintiffs’ state court Complaint. (Id.) But Paragraph 1 of
Plaintiffs’ state court Complaint only alleges “Plaintiffs Ann Brecker and Christopher Brecker were
individuals residing in the City of Redondo Beach, County of Los Angeles, State of California.” (Id.,
Ex. A at ¶1.) Residence is not necessarily the same as domicile. Kanter, 265 F.3d at 857 (“A person
residing in a given state is not necessarily domiciled there, and thus is not necessarily a citizen of that
state.”). Thus, Defendant has not adequately alleged Plaintiffs’ citizenship. Id. (“Absent unusual
circumstances, a party seeking to invoke diversity jurisdiction should be able to allege affirmatively the
actual citizenship of the relevant parties.”).



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                   JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-01246 PA (PJWx)                                    Date    February 11, 2020
 Title          Ann Brecker, et al. v. Smith & Nephew, Inc.

        For these reasons, the Court concludes that Defendant has not met the burden of showing this
Court has subject matter jurisdiction over Plaintiffs’ claims. This action is therefore remanded to the
Superior Court of California for the County of Los Angeles, Case No. 20STCV00821, for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 2 of 2
